Shaw, C. J.
This case depends on the same considerations as that of Erskine v. Boston, ante, 216. The mayor and aider-men, by consenting to allow the petitioner’s second petition, and make a new assessment of damages, may well be considered as having waived any exception to his not having filed his petition for a jury in the nature of an appeal from the first; and perhaps the incurring of some additional damage by increased work under the old order rendered it proper for them to do so. But then the time of limitation runs from such second assessment ; and no petition was filed within a year from that time.
It is said that he expressed dissatisfaction and there was talk of a reference; but no reference was had; and the court are of opinion that the petitioner was barred by the statute when this petition was filed, and that the respondents are entitled to the benefit of it. Exceptions overruled.